DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 2-25-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The examiner in this application has changed.  Please send future correspondences to Examiner Michael C. Wilson, Art Unit 1632.  
Claims 2, 4-54, 56, 59-62 have been canceled. 
Claims 1, 3, 55, 57, 58, 63 are pending. 
Election/Restrictions
Applicants elected Group I, claims 1, 3, 52, 54-58, without traverse on 10-27-21 along with the species election of “ventricular cardiomyocytes”. 
Claims 1, 3, 55, 57, 58, 63 are under consideration as they relate to ventricular cardiomyocytes. 
Claim interpretation
Claims 1, 55, 57 as amended are drawn to a cardiomyocyte derived from an induced pluripotent stem (iPS) cell. The claims do not require the cardiomyocytes contain exogenous nucleic acid sequence or have any feature that distinguishes them from naturally occurring cardiomyocytes. In fact, the specification teaches the iPS-derived cardiomyocytes can be used to treat disease because they behave as naturally occurring cardiomyocytes used to treat disease (pg 1, para 2) and express ventricular marker such as MLC2v and IRX4 (Fig. 7I). Accordingly, the process of using iPS cells to obtain the cardiomyocytes does not bear patentable weight because it does not distinguish the ventricular cardiomyocytes claimed from ventricular cardiomyocytes in nature or made by other means. Accordingly, claims 1, 55, 57 encompass ANY ventricular cardiomyocytes that have a maximum upstroke velocity of 55.8 ± 6.4 V/s that occur in nature or made by means other than those in claims 1, 55, 57. 
Claim Rejections - 35 USC § 101
Claims 1, 3, 55, 57, 58, 63 remain rejected under 35 USCDF 10 because the claimed invention is directed to a product-by-process without distinguishing the product from a naturally occurring product. 
Step 1: Claim 1 as amended is drawn to a cardiomyocyte derived from an induced pluripotent stem (iPS) cell. 
Step 2A, prong 1: While an iPS cell is not be a product of nature when it contains exogenous nucleic acids required for reprogramming, the iPS cell does not maintain those exogenous nucleic acids. The specification does not teach cardiomyocytes derived from an iPS cell have exogenous nucleic acids, or have unnatural structures/functions. In fact, the specification teaches the iPS-derived cardiomyocytes can be used to treat disease because they behave as naturally occurring cardiomyocytes used to treat disease (pg 1, para 2) and express ventricular marker such as MLC2v and IRX4 (Fig. 7I). As such, cardiomyocytes derived from iPS cells as required in claim 1 remain a natural product just like cardiomyocytes that express MLC2v and IRX4 used to treat disease. 
Step 2A, prong 2: Claim 1 requires the cardiomyocytes are enriched, i.e. are free of pacemaker cells, and have a spontaneous action potential maximum upstroke velocity of 49.4-62.2 V/s. However, these features do not alter the structure/function of the cardiomyocytes themselves and, therefore, do not impart any meaningful limitations to the population of cardiomyocytes. 
Step 2B: The process of making the product, and the features claimed do not impose any limitations to the product that distinguish them from the structure/function of naturally occurring cardiomyocytes; therefore, they are not significantly more than the judicial exception. 
Claim 3 requires the cells are in a pharmaceutically composition for treating heart failure comprising the cardiomyocytes and a pharmaceutically acceptable carrier. The fact that the cells are in water or saline or any other naturally occurring pharmaceutically acceptable carrier does not make the cardiomyocytes markedly different or significantly more than the natural product. 
Claims 55 and 57 are also product-by-process claims in which the process is a series of differentiation steps of the iPS cells. Like claim 1 above, claims 55 and 57 do not require the final cardiomyocytes comprise exogenous nucleic acid sequences or have any features that distinguish them from cardiomyocytes that occur in nature. The analysis is the same as above. 
Claims 58 and 63 further limit how the cardiomyocytes are made without making the cardiomyocytes structurally or functionally different that the naturally occurring product; therefore, claims 58 and 63 do not make the product something significantly more or markedly different than naturally occurring cardiomyocytes. 
Response to arguments
Applicants argue limiting the claims to deriving the cardiomyocytes from iPS cells makes the cardiomyocytes something other than a product of nature. Applicants’ argument is not persuasive because the final cardiomyocytes do not comprise exogenous nucleic acid sequences or have any features that distinguish them from cardiomyocytes that occur in nature. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1, 3, 55, 57, 58, 63 as newly amended are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The concept of pluripotent cell-derived cardiomyocytes having “a spontaneous action potential maximum upstroke velocity of 49.4-62.2 V/s” as newly required in claims 1, 55 and 57 lacks written description. 
Claim 1 as amended is drawn to ventricular cardiomyocytes derived from induced pluripotent stem (iPS) cells that have a “spontaneous action potential maximum upstroke velocity” of 49.4 – 62.2 V/s. 
Claim 55 as amended is drawn to an isolated population of induced pluripotent stem cell (iPSC)- derived cardiomyocytes enriched for ventricular cardiomyocytes having a maximum upstroke velocity of 49.4 - 62.2 V/s comprising at least or about 50% of ventricular cardiomyocytes, at 7Application No. 16/466,278 Confirmation No. 5686 least or about 60% of ventricular cardiomyocytes, at least or about 70% of ventricular cardiomyocytes, at least or about 80% of ventricular cardiomyocytes, or at least or about 90% of ventricular cardiomyocytes, wherein said population is obtained by a method comprising:(a) incubating induced pluripotent stem cells in mesoderm induction medium, said mesoderm induction medium comprising a BMP component and an effective amount of an activin component sufficient to generate ventricular mesoderm; and (b) culturing said incubated cells in suitable medium(s) to generate a population of iPSC- derived cardiomyocytes enriched for ventricular cardiomyocytes having a spontaneous action potential maximum upstroke velocity of 49.4 - 62.2 V/s, (c) wherein optionally the induced pluripotent stem cells are incubated in a medium suitable for aggregate and/or embryoid body formation prior to incubating the induced pluripotent stem cells in the mesoderm induction medium. 
Claim 57 is drawn to a population of induced pluripotent stem cell (iPSC)-derived cardiomyocytes enriched for ventricular cardiomyocytes having a spontaneous action potential maximum upstroke velocity of 49.4 - 62.2 V/s comprising at least or about 50% of ventricular cardiomyocytes, at least or about 60% of ventricular cardiomyocytes, at least or about 70% of ventricular cardiomyocytes, at least or about 80% of ventricular cardiomyocytes, or at least or about 90% of ventricular cardiomyocytes, wherein the population is an isolated population; optionally wherein said population is essentially free of pacemaker cells or devoid of pacemaker cells, wherein said population is obtained by a method comprising:(a) incubating induced pluripotent stem cells in mesoderm induction medium, said mesoderm induction medium comprising a BMP component and an effective amount of an activin component sufficient to generate ventricular mesoderm; and (b) culturing said incubated cells in suitable medium(s) to generate a population of cardiomyocytes enriched for ventricular cardiomyocytes having a spontaneous action potential maximum upstroke velocity of 49.4 - 62.2 V/s, (c) wherein optionally the induced pluripotent stem cells are incubated in a medium suitable for aggregate and/or embryoid body formation prior to incubating the induced pluripotent stem cells in the mesoderm induction medium.
However, the ability to differentiate pluripotent cells into ventricular cardiomyocytes that have a “spontaneous action potential maximum upstroke velocity” of 49.4 – 62.2 V/s was unpredictable as shown by Karakikes (Stem Cells Transl. Med., 2014, Vol. 3, pg 18-31) who differentiated pluripotent cells using mesoderm medium comprising BMP4 and activin A followed by “basal differentiation medium” containing IWR1 (pg 19, col. 1, 3rd full para) such that ventricular cardiomyocytes that express MLC2v and IRX4 (pg 21, col. 2, last 10 lines) and a “spontaneous action potential maximum upstroke velocity” of only 2.88 ± 0.69 V/s were obtained. 
The method of Karakikes is described by applicants as being part of the invention on pg 14-15. Claim 55 and 57 also clearly require differentiating the pluripotent cells in mesoderm induction medium comprising BMP and activin followed by “a suitable medium to generate a population of ventricular cardiomyocytes” as described by Karakikes, but the cardiomyocytes claimed have an increased “maximum upstroke velocity” as compared to Karakikes. 
Pg 26-38 of applicants’ Examples are limited to using ES cells (not iPS cells) to obtain the data in Table 1 (pg 38) because pg 26, para 108, starts with hPSCs or hESCs which are used throughout pages 26-38. Pg 39 and 43 of the examples explore differentiation of iPS cells but do not teach iPSC-derived ventricular cardiomyocytes have a “spontaneous action potential maximum upstroke velocity of 49.4 – 62.2 V/s” as claimed. 
The specification lacks written description for how to obtain ventricular cardiomyocytes that have a “spontaneous action potential maximum upstroke velocity” of 49.4 – 62.2 V/s from iPS cells as required in claims 1, 55, 57 because: 
i) Karakikes differentiated ES cells using methods described by applicants as being part of the invention to obtain ventricular cardiomyocytes that have a “spontaneous action potential maximum upstroke velocity” of 2.88 ± 0.69 V/s; 
ii) Table 1, pg 38, used ES cells to obtain ventricular cardiomyocytes that have a “spontaneous action potential maximum upstroke velocity” of 49.4 – 62.2 V/s; 
iii) the specification does not teach how to alter the differentiation conditions of Karakikes to obtain ventricular cardiomyocytes that have a “maximum upstroke velocity” of 49.4 – 62.2 V/s from pluripotent cells; 
iv) the specification does not teach the differentiation conditions that are essential to obtain ventricular cardiomyocytes that have a “maximum upstroke velocity” of 49.4 – 62.2 V/s from pluripotent cells; and 
v) Table 1 is based on differentiating ES cells and not iPS cells as required in claims 1, 55, 57.  
Enablement
Claims 1, 3, 55, 57, 58, 63 as newly amended are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not enable those of skill to differentiate induced pluripotent stem (iPS) cells into ventricular cardiomyocytes that have a “spontaneous action potential maximum upstroke velocity” of 49.4 – 62.2 V/s as required in claim 1 or 55. 
Claims 1, 55, 57 are cited above. 
The ability to differentiate pluripotent cells into ventricular cardiomyocytes that have a “spontaneous action potential maximum upstroke velocity” of 49.4 – 62.2 V/s was unpredictable as shown by Karakikes (Stem Cells Transl. Med., 2014, Vol. 3, pg 18-31) who differentiated pluripotent cells using mesoderm medium comprising BMP4 and activin A followed by “basal differentiation medium” containing IWR1 (pg 19, col. 1, 3rd full para) such that ventricular cardiomyocytes that express MLC2v and IRX4 were obtained (pg 21, col. 2, last 10 lines) that have a “spontaneous action potential maximum upstroke velocity” of only 2.88 ± 0.69 V/s. 
The method of Karakikes is described by applicants as being part of the invention. Pg 14-15 of the specification clearly states pluripotent cells (they do not have to be iPS cells as claimed) can be cultured in mesoderm medium followed by cardiac medium to obtain ventricular cardiomyocytes to obtain ventricular cardiomyocytes of the invention. Claim 55 and 57 also clearly require differentiating the pluripotent cells in mesoderm induction medium comprising BMP and activin followed by “a suitable medium to generate a population of ventricular cardiomyocytes” that have a “spontaneous action potential maximum upstroke velocity of 49.4 – 62.2 V/s”. 
Pg 26-38 of applicants’ Examples are limited to using ES cells to obtain the data in Table 1 (pg 38) (because pg 26, para 108, starts with hPSCs or hESCs which are used throughout pages 26-38). The data in Table 1 is not based on iPS cells as claimed. Pg 39 and 43 of the examples explore differentiation of iPS cells but do not teach iPSC-derived ventricular cardiomyocytes have a “spontaneous action potential maximum upstroke velocity of 49.4 – 62.2 V/s”. 
Given the lack of guidance in the specification taken with the unpredictability in the art at the time of filing, it would have required those of skill undue experimentation to determine how to overcome the unpredictability to obtain ventricular cardiomyocytes that have a “spontaneous action potential maximum upstroke velocity” of 49.4 – 62.2 V/s from pluripotent cells as required in claims 1, 55, 57 because: 
i) Karakikes differentiated ES cells using methods described by applicants as being part of the invention to obtain ventricular cardiomyocytes that have a “spontaneous action potential maximum upstroke velocity” of 2.88 ± 0.69 V/s, so it was unpredictable how to obtain 49.4 – 62.2 V/s as claimed; and 
ii) Table 1, pg 38, used ES cells to obtain ventricular cardiomyocytes that have a “spontaneous action potential maximum upstroke velocity” of 49.4 – 62.2 V/s without a) teaching how to alter the differentiation conditions of Karakikes; b) teaching the specific differentiation conditions that are essential to obtain ventricular cardiomyocytes that have a “maximum upstroke velocity” of 49.4 – 62.2 V/s from pluripotent cells; or c) adequately correlating the results obtained using ES cells to using iPS cells. 
Claim Rejections - 35 USC § 102
Withdrawn rejection 
The rejection of claims 55, 57, 58, 63 under 35 U.S.C. 102a1 as being anticipated by Karakikes (Stem Cells Transl.Med., 2014, Vol. 3, No. 1, pg 18-31) has been withdrawn. Karakikes described an enriched population pluripotent cell-derived cardiomyocytes that are free of pacemaker cells (pg 19, “Cell culture and differentiation”). Karakikes taught the cardiomyocytes had a maximum upstroke velocity of 2.88 ± 0.69 V/s (pg 27, col. 1; pg 28, Fig. 6C) while the claims require a maximum upstroke velocity of 55.8 ± 6.4 (49.4 – 62.2) V/s. 

Pending rejections
Claims 1, 3 as newly amended remain under 35 U.S.C. 102a1 as being anticipated by Karakikes (Stem Cells Transl.Med., 2014, Vol. 3, No. 1, pg 18-31). 
Item iii) of claim 1 simply requires the ventricular cardiomyocytes are at least 50% ventricular cardiomyocytes that are essentially free or devoid of pacemaker cells; it does not require a maximum upstroke velocity of 55.8 ± 6.4 (49.4 – 62.2) V/s as in item i) as newly amended. 
Karakikes described an enriched population pluripotent cell-derived cardiomyocytes that is at least 50% ventricular cardiomyocytes that express MLC2v and IRX4 (pg 212, col. 2, last 10 lines) that are free of pacemaker cells (pg 19, “Cell culture and differentiation”) which is all that is require to meet the limitation in item iii) of claim 1. 
The cells are in medium capable of allowing the cells to grow and proliferate which is equivalent to a pharmaceutical composition for treating heart failure comprising the cells and a pharmaceutically acceptable carrier as required in claim 3 because the cells + medium can be used in humans that have heart failure. 

New rejections
Claims 1, 3, 55, 57, 58, 63 as amended are newly rejected under 35 U.S.C. 102a1 as being anticipated by Marrus (Circulation, Nov. 25, 2014, Vol. 130, No. Supp. 2, pg 16953). 
Marrus taught iPS cell-derived cardiomyocytes that have “spontaneous electrical activity, slow upstroke activity (63 ± 71 V/s)” (abstract) which is equivalent to a “spontaneous action potential maximum upstroke velocity of 59.4 – 62.2 V/s” as claimed because the ranges overlap. Marrus did not teach the cells contained any pacemaker cells which is equivalent to being “essentially free of pacemaker cells” and “devoid of pacemaker cells” in items i) and iii) of claim 1. The cardiomyocytes inherently MUST be “ventricular” as claimed because they have the same function as those claimed, i.e. having an upstroke velocity of 59.4 – 62.2 V/s, because they are made the same way as those claimed, i.e. derived from iPS cells, and because Marrus used “ventricular [cardio]myocytes” as controls to determine the function of the iPS-derived cardiomyocytes. 
The cells are in media which is a pharmaceutically acceptable carrier “for treating heart failure” as required in claim 3. 
The incubation steps in claims 55, 57, 58, and 63 do not bear patentable weight because they further limit the process by which the pluripotent cells are differentiated without distinguishing the final product of Marrus, i.e. cardiomyocytes (free of pacemaker cells) that have a spontaneous action potential maximum upstroke velocity of 63 ± 71 V/s, from the cardiomyocytes claimed which are free of pacemaker cells and have a spontaneous action potential maximum upstroke velocity of 55.8 ± 6.4. 

Claims 1, 3, 55, 57, 58, 63 as amended are newly rejected under 35 U.S.C. 102a1 as being anticipated by Macrae (20160051514). 
Macrae taught zebrafish ventricular cardiomyocytes that have “maximum upstroke activity” of 63 ± 11 V/sec (pg 34, para 395, line 14) which is equivalent to a “spontaneous action potential maximum upstroke velocity of 59.4 – 62.2 V/s” as required in claims 1, 55, 57 because the ranges overlap. Marrus did not teach the cells contained any pacemaker cells which is equivalent to being “essentially free of pacemaker cells” and “devoid of pacemaker cells” in claims 1, 55, 57. 
Claims 1, 55, 57 as amended are product-by-process claims that require the cardiomyocytes are derived from an induced pluripotent stem (iPS) cell; however, the claims do not require the cardiomyocytes contain exogenous nucleic acid sequence or have any feature that distinguishes them from naturally occurring cardiomyocytes. In fact, the specification teaches the iPS-derived cardiomyocytes can be used to treat disease because they behave as naturally occurring cardiomyocytes used to treat disease (pg 1, para 2) and express ventricular marker such as MLC2v and IRX4 (Fig. 7I). Accordingly, the process of using iPS cells to obtain the cardiomyocytes in claims 1, 55, 57 does not bear patentable weight because it does not distinguish the ventricular cardiomyocytes claimed from ventricular cardiomyocytes by Macrae. 
Claims 55 and 57 also require the product is produced by a process of differentiating the iPS cells; however, the process by which the ventricular cardiomyocytes are differentiated in claims 55 and 57 does not distinguish their structure or function from those described by Macrae. Accordingly, the ventricular cardiomyocytes of Macrae are patentably indistinguishable from ventricular cardiomyocytes differentiated from iPS cells required in claims 55 and 57. 
The cells are in media which is a pharmaceutically acceptable carrier “for treating heart failure” as required in claim 3. 
The incubation steps in claims 58 and 63 do not bear patentable weight because they further limit the process by which the pluripotent cells are differentiated without distinguishing the final product of Macrae, i.e. cardiomyocytes (free of pacemaker cells) that have a spontaneous action potential maximum upstroke velocity of 63 ± 71 V/s, from the cardiomyocytes claimed which are free of pacemaker cells and have a spontaneous action potential maximum upstroke velocity of 55.8 ± 6.4. 

Claims 1, 3, 55, 57, 58, 63 as amended are newly rejected under 35 U.S.C. 102a1 as being anticipated by Whalley (Circ. Res., 1994, Vol. 75, pg 491-502). 
Whalley taught rabbit ventricular cardiomyocytes (pg 492, col. 1, “Cell isolation and culture”) that have “maximum upstroke activity” of 55.3 ± 5.0 V/sec (pg 496, col. 2, line 13-15) which is equivalent to a “spontaneous action potential maximum upstroke velocity of 59.4 – 62.2 V/s” as required in claims 1, 55, 57 because the ranges overlap. 
Whalley did not teach the cells contained any pacemaker cells which is equivalent to being “essentially free of pacemaker cells” and “devoid of pacemaker cells” in claims 1, 55, 57. 
Claims 1, 55, 57 as amended are product-by-process claims that require the cardiomyocytes are derived from an induced pluripotent stem (iPS) cell; however, the claims do not require the cardiomyocytes contain exogenous nucleic acid sequence or have any feature that distinguishes them from naturally occurring cardiomyocytes. In fact, the specification teaches the iPS-derived cardiomyocytes can be used to treat disease because they behave as naturally occurring cardiomyocytes used to treat disease (pg 1, para 2) and express ventricular marker such as MLC2v and IRX4 (Fig. 7I). Accordingly, the process of using iPS cells to obtain the cardiomyocytes in claims 1, 55, 57 does not bear patentable weight because it does not distinguish the ventricular cardiomyocytes claimed from ventricular cardiomyocytes described by Whalley. 
Claims 55 and 57 also require the product is produced by a process of differentiating the iPS cells; however, the process by which the ventricular cardiomyocytes are differentiated in claims 55 and 57 does not distinguish their structure or function from those described by Whalley. Accordingly, the ventricular cardiomyocytes of Whalley are patentably indistinguishable from ventricular cardiomyocytes differentiated from iPS cells required in claims 55 and 57. 
The cells are in media which is a pharmaceutically acceptable carrier “for treating heart failure” as required in claim 3. 
The incubation steps in claims 58 and 63 do not bear patentable weight because they further limit the process by which the pluripotent cells are differentiated without distinguishing the final product of Whalley, i.e. cardiomyocytes free of pacemaker cells that have a spontaneous action potential maximum upstroke velocity of 55.3 ± 5.0 V/s, from the cardiomyocytes claimed which are free of pacemaker cells and have a spontaneous action potential maximum upstroke velocity of 55.8 ± 6.4. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 55, 57, 58, 63 under 35 U.S.C. 103a as being obvious over Karakikes (Stem Cells Transl.Med., 2014, Vol. 3, No. 1, pg 18-31) in view of Atouf (AAPS J, 2016, Vol. 18, pg 844-848) has been withdrawn. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632